 Case 3:17-cv-01362 Document 1282 Filed 04/22/21 Page 1 of 7 PageID #: 43063



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

Plaintiff,

v.                                       Civil Action No. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

Defendants.

v.                                        Civil Action No. 3:17-01665

CABELL COUNTY COMMISSION,
Plaintiff,
v.
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

Defendants.

                     MEMORANDUM OPINION AND ORDER

       Pending before the court are a number of motions to exclude

expert testimony in this case.       Experts sought to be excluded

are:   Dr. Andrew Kolodny (ECF No. 1041); Dr. Thomas McGuire (ECF

No. 1050); Dr. Katherine Keyes (ECF No. 1056); George Barrett

(ECF No. 1059); Dr. G. Caleb Alexander (ECF No. 1068); Dr. Tricia

Wright (ECF No. 1082); Dr. Michael Siegel (ECF No. 1139).             In

most cases, counsel seek to exclude only certain opinions

provided by the experts and not their entire testimony.            Drs.
 Case 3:17-cv-01362 Document 1282 Filed 04/22/21 Page 2 of 7 PageID #: 43064



McGuire, Keyes, Alexander were subjected to Daubert challenges in

the MDL that were denied.

     Federal Rule of Evidence 702 provides:

     A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify
     in the form of an opinion or otherwise if:

             (a) the expert's scientific, technical, or other
             specialized knowledge will help the trier of fact
             to understand the evidence or to determine a fact
             in issue;

             (b) the testimony is based on sufficient facts or
             data;

             (c) the testimony is the product of reliable
             principles and methods; and

             (d) the expert has reliably applied the principles
             and methods to the facts of the case.

Therefore, “[u]nder Rule 702, a district court must ensure

that the expert is qualified and that the expert’s testimony

is both relevant and reliable.”          United States v. Smith, 919

F.3d 825, 835 (4th Cir. 2019).

     “A district court considering the admissibility of

expert testimony exercises a gate-keeping function to assess

whether the proffered evidence is sufficiently reliable and

relevant.”    Westberry v. Gislaved Gummi AB, 178 F.3d 257,

261 (4th Cir. 1999).     “Relevant evidence, of course, is

evidence that helps ‘the trier of fact to understand the

evidence or to determine a fact in issue.’”          Nease v. Ford



                                     2
 Case 3:17-cv-01362 Document 1282 Filed 04/22/21 Page 3 of 7 PageID #: 43065



Motor Co., 848 F.3d 219, 229 (4th Cir. 2017) (quoting

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591

(1993)).    “[R]elevance—or what has been called “fit”—is a

precondition for the admissibility of expert testimony, in

that the rules of evidence require expert opinions to assist

the ‘trier of fact to determine a fact in issue.’”           United

States v. Ancient Coin Collectors Guild, 899 F.3d 295, 318

(4th Cir. 2018) (quoting Daubert at 591).

     Rule 702 requires courts to stop expert opinions at the

gate if they lack reliable foundation or relevance “to the

task at hand.”    McKiver v. Murphy-Brown, LLC, 980 F.3d 937,

959 (4th Cir. 2020).     But because “the adversary system”

awaits such opinion evidence on the other side of the gate,

the gatekeeping function is a limited one.          See In re

Lipitor (Atorvastatin Calcium) Mktg., Sales Practices &

Prod. Liab. Litig. 892 F.3d 624, 631 (4th Cir. 2018).

“[C]onsequently, the rejection of expert testimony is the

exception rather than the rule.”         Smith, 919 F.3d at 835.

     Helpfulness to the trier of fact is the “touchstone” of

Rule 702.   Kopf v. Skyrm, 993 F.2d 374, 377 (4th Cir. 1993).

When a lawyer can advance in argument what a proffered

expert intends to advance in opinion, the expert is probably




                                     3
 Case 3:17-cv-01362 Document 1282 Filed 04/22/21 Page 4 of 7 PageID #: 43066



unhelpful.    See Puga v. RCX Sols., Inc., 922 F.3d 285,

293–94 (5th Cir. 2019).

     “Rule 702 applies whether the trier of fact is a judge

or a jury.”    UGI Sunbury LLC v. Permanent Easement for

1.7575 Acres, 949 F.3d 825, 832 (3d Cir. 2020); see also

Quality Plus Servs., Inc. v. National Union Fire Ins. Co.of

Pittsburgh, Civil Action No. 3:18cv454, 2020 WL 239598, at

*13 (E.D. Va. Jan. 15, 2020) (“Rule 702 applies in a bench

trial, albeit somewhat differently.”).         Nevertheless,

“district courts do retain ‘latitude’ to decide ‘how’ to

apply those requirements in a bench trial.”          Id. at 833

(quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

(1999)).   As for the reasons for this increased latitude,

one court explained:

          Although Rule 702 applies in bench trials, “the
     Court has increased discretion in how to perform its
     gatekeeping role.” Acosta v. Vinoskey, 310 F. Supp. 3d
     662, 667 (W.D. Va. 2018). The thrust of Rule 702 is to
     protect the jury from “evidence that is unreliable for
     reasons they may have difficulty understanding.”
     Quality Plus Servs., Inc. v. Nat'l Union Fire Ins. Co.
     of Pittsburgh, PA., No. 3:18-cv-454, 2020 WL 239598, at
     *13 (E.D. Va. Jan. 15, 2020) (quoting 29 Charles A.
     Wright & Victor J. Gold, Federal Practice and Procedure
     § 6270 (2d ed. 2019)); see also In re Zurn Pex Plumbing
     Prods. Liab. Litig., 644 F.3d 604, 613 (8th Cir. 2011)
     (“The main purpose of Daubert exclusion is to protect
     juries from being swayed by dubious testimony.”).
     However, when the judge serves as the factfinder, this
     risk of confusion presents significantly less of a
     concern, if any at all. See United States v. Brown,



                                     4
 Case 3:17-cv-01362 Document 1282 Filed 04/22/21 Page 5 of 7 PageID #: 43067



     415 F.3d 1257, 1269 (11th Cir. 2005) (“There is less
     need for the gatekeeper to keep the gate when the
     gatekeeper is keeping the gate only for himself.”).

Reetz v. Lowe’s Companies, Inc., CIVIL ACTION NO. 5:18-CV-00075-

DCK, 2021 WL 674016, at *3 (W.D.N.C. Feb. 22, 2021); see also

Traxys N. Am., LLC v. Concept Mining, Inc., 808 F. Supp.2d 851,

853 (W.D. Va. 2011) (“The gatekeeping function of the court is

relaxed where a bench trial is to be conducted, as in this case,

because the court is better equipped than a jury to weigh the

probative value of expert evidence.”).

     Given that, in a bench trial, the gatekeeper is keeping the

gate only for itself, courts will often conditionally admit

expert testimony subject to later exclusion if the expert’s

testimony does not satisfy Rule 702.         See UGI Sunbury, 949 F.3d

at 833.

          [T]he Court has discretion to admit the expert
     evidence “subject to the ability later to exclude it or
     disregard it” at trial. Hewett v. City of King, 2014
     WL 7642093, at *1 (M.D.N.C. Sept. 8, 2014) (quotation
     omitted); see also Pender v. Bank of Am. Corp., 2016 WL
     6133850, at *3 (W.D.N.C. Oct. 20, 2016) (“As this is a
     bench trial, the Court can freely accept or reject an
     expert's testimony at trial as the trier of fact.”); In
     re Salem, 465 F.3d 767, 777 (7th Cir. 2006) (“[W]here
     the factfinder and the gatekeeper are the same, the
     court does not err in admitting the evidence subject to
     the ability later to exclude it or disregard it if it
     turns out not to meet the standard of reliability
     established by Rule 702.”).




                                     5
 Case 3:17-cv-01362 Document 1282 Filed 04/22/21 Page 6 of 7 PageID #: 43068



Reetz, 2021 WL 674016, at *4; see also Kansas City Southern Ry.

Co. v. Sny Island Levee Drainage Dist., 831 F.3d 892, 900 (7th

Cir. 2016) (“Where a trial judge conducts a bench trial, the

judge need not conduct a Daubert (or Rule 702) analysis before

presentation of the evidence, even though he must determine

admissibility at some point.”); Quality Plus Servs., Inc. v.

National Union Fire Ins. Co.of Pittsburgh, Civil Action No.

3:18cv454, 2020 WL 239598, at *16 (E.D. Va. Jan. 15, 2020)

(allowing expert testimony in bench trial but acknowledging that

“if at trial the Court concludes that [the expert]’s testimony is

not reliable, it may exclude his testimony”); Larosa v. Pecora,

Civil Action No. 1:07CV78, 2009 WL 3460101, at *3 (N.D.W. Va.

Mar. 2, 2009) (“[B]ecause this case is a bench trial, this Court

is in the position to freely accept or reject the experts’

testimony at trial without inappropriately usurping its

gatekeeping function.”).

     The court will exercise its discretion to allow the

challenged experts to testify and conditionally admit their

testimony.    In so doing, the court defers a final ruling on the

admissibility and weight to give their testimony until the court

has the opportunity to evaluate that testimony at trial.            On

cross-examination, counsel will be given a wide berth to point

out why each expert’s testimony does not satisfy Rule 702.



                                     6
    Case 3:17-cv-01362 Document 1282 Filed 04/22/21 Page 7 of 7 PageID #: 43069



Therefore, the court DENIES without prejudice the motions to

exclude the expert testimony of Dr. Andrew Kolodny (ECF No.

1041); Dr. Thomas McGuire (ECF No. 1050); Dr. Katherine Keyes

(ECF No. 1056); George Barrett (ECF No. 1059); Dr. G. Caleb

Alexander (ECF No. 1068); Dr. Tricia Wright (ECF No. 1082); and

Dr. Michael Siegel (ECF No. 1139).            This order does not supersede

and/or reverse any of the court’s earlier rulings with respect to

the admission or exclusion of testimony given by these experts.*

Nor does this ruling bear on the separate motion to exclude the

expert marketing opinions of Drs. Kolodny and Keyes.                        See ECF No.

1063.      That motion remains pending.

        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to those counsel of record who have registered

to receive an electronic NEF.

        IT IS SO ORDERED this 22nd day of April, 2021.

                                      ENTER:


                                      David A. Faber
                                      Senior United States District Judge




*
 For example, both Drs. Kolodny and Siegel were among the experts
mentioned in defendants’ motion to exclude expert testimony
regarding corporate conduct. The court granted that motion
insofar as it sought a court ruling that certain types of expert
testimony were impermissible. See ECF No. 1262.


                                         7
